                             UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF WASHINGTON
                                               )
 UNITED STATES TRUSTEE                         )          Misc. P. No. 20-00400-MJH
                                               )
                Plaintiff,                     )
                                               )
                v.                             )
                                               )
 THOMAS MCAVITY, and                           )
 NORTHWEST DEBT RELIEF LAW                     )
 FIRM,                                         )
                                               )
                Defendants.                    )
                                               )




            OBJECTION AND RESPONSE TO UNITED STATES TRUSTEE’S
                    MOTION TO DISMISS COUNTERCLAIMS

       Defendants and counterclaimants, Thomas McAvity and Northwest Debt Relief Law Firm

(“Defendants”), by and through undersigned counsel, hereby object and respond to the “United

States Trustee’s Motion to Dismiss Defendants’ Counterclaim” (the “Motion”) found at docket

entry 9.

I.     INTRODUCTION

       The United States Trustee (“UST”) asserts two bases for dismissing Defendants

counterclaims: sovereign immunity, and that there is not a justiciable controversy for the Court to

decide. Both arguments fail. The UST is not immune from Defendants’ counterclaims both as a

result of a statutory abrogation of sovereign immunity, and because its voluntary and explicit

consent to this Court’s jurisdiction on its own claims also operates as consent to be counter-sued

on Defendants’ related claims. Finally, the counterclaims are not, as the UST asserts, hypothetical:

Defendants have filed three bifurcated chapter 7 cases using Fresh Start Funding’s program in the
month of August alone. Under well-settled legal principles, Defendants need not wait until the

UST chooses to challenge these three new cases where the UST has already challenged the

Defendants use of bifurcation in this very lawsuit. The Motion should be denied.

II.    ARGUMENT

       A. By Statute, the UST’s Sovereign Immunity Is Limited to Situations in Which It Is
          Acting as the Trustee in the Case.

       The UST cannot claim sovereign immunity from Defendants’ counterclaims because in the

regulatory capacity that it acts here, Congress abrogated the UST’s sovereign immunity by statute.

In applicable portion, Section 106 of the Bankruptcy Code provides:

              (a) Notwithstanding an assertion of sovereign immunity, sovereign
       immunity is abrogated as to a governmental unit to the extent set forth in this section
       with respect to the following:
                      (1) Sections 105, 106, 107, 108, 303, 346, 362, 363, 364, 365, 366,
               502, 503, 505, 506, 510, 522, 523, 524, 525, 542, 543, 544, 545, 546, 547,
               548, 549, 550, 551, 552, 553, 722, 724, 726, 744, 749, 764, 901, 922, 926,
               928, 929, 944, 1107, 1141, 1142, 1143, 1146, 1201, 1203, 1205, 1206, 1227,
               1231, 1301, 1303, 1305, and 1327 of this title.
                       (2) The court may hear and determine any issue arising with respect
               to the application of such sections to governmental units.
                      (3) The court may issue against a governmental unit an order,
               process, or judgment under such sections or the Federal Rules of
               Bankruptcy Procedure, including an order or judgment awarding a money
               recovery, but not including an award of punitive damages. Such order or
               judgment for costs or fees under this title or the Federal Rules of Bankruptcy
               Procedure against any governmental unit shall be consistent with the
               provisions and limitations of section 2412(d)(2)(A) of title 28.
28 U.S.C. § 106(a)(1) to (a)(3). Thus, Section 106(a) constitutes a standing abrogation of sovereign

immunity for “governmental units” as to “the application of” certain specified Code sections “to

governmental units.” Id.

       The United States Trustee is such a governmental unit, except when acting in a specific

capacity. Section 101 defines a “governmental unit” as follows:




                                               Page 2
              (27) The term “governmental unit” means United States; State;
       Commonwealth; District; Territory; municipality; foreign state; department,
       agency, or instrumentality of the United States (but not a United States trustee while
       serving as a trustee in a case under this title), a State, a Commonwealth, a District,
       a Territory, a municipality, or a foreign state; or other foreign or domestic
       government.

28 U.S.C. § 101(27) (emphasis added). Thus, the United States Trustee is subject to Section 106(a)

except “while serving as a trustee in a case under this title.” Id.

       Sections 701 through 702 of the Bankruptcy Code make it clear that the “trustee in the

case” is not the same as the United States Trustee, but is instead the “disinterested person that is a

member of the panel of private trustees established under section 586(a)(1) of title 28” that is

appointed by the United States Trustee to administer the bankruptcy estate in a specific case. Id.,

§ 701(a)(1).1 Accordingly, the United States Trustee is a “governmental unit” subject to Section

106(a)’s abrogation of sovereign immunity except when acting as the actual trustee in a bankruptcy

case. When the UST instead brings a miscellaneous proceeding against an attorney seeking

disgorgement in multiple cases, sanctions and an injunction, it clearly and explicitly is not acting

as a “trustee in the case,” but instead is acting in a regulatory capacity. The UST acknowledges as

much by invoking this Court’s “inherent authority to ‘control admission to its bar and to discipline

attorneys who appear before it.’” Complaint, ¶ 7 (quoting Chambers v. NASCO, Inc., 501 U.S. 32

(1991)).

       The remaining question, then, is whether the Counterclaims fall within the specific

abrogation of sovereign immunity provided in Section 106(a) which, again, defines that abrogation

with reference to specific code sections. See id., § 106(a)(1). The fundamental nature of the UST’s

claims against Defendants, and Defendants’ reciprocal counterclaims, is grounded in Section 542,


1
  As the Court is well aware, Section 701 deals with the appointment of an “interim trustee” who,
if not supplanted by a trustee appointed by election of creditors pursuant to Section 702, “shall
serve as trustee in the case.” Id., § 702(d).

                                                Page 3
one of the enumerated Code provisions as to which this Court is authorized to enter an order or

judgment against the UST. Although the United States Trustee’s claims against Defendants cite

various statutory and rule-based vehicles for relief, the predicate for all of its theories is the

“potentially dischargeable nature of post-petition attorney’s fees.” E.g., Complaint, ¶ 205. The

UST’s fundamental argument is that bifurcation of chapter 7 engagements is not legally effective,

and Defendants’ post-petition fees therefore are dischargeable pre-petition debts pursuant to

Section 542 of the Code. All of its remaining arguments about disclosure, duties owed to assisted

persons, etc., rely on this premise that Defendants could not legally seek post-petition payment of

attorney fees.

        Defendants counterclaims present the flip-side of this same coin. Defendants assert that

bifurcation is legally effective and creates an enforceable, post-petition obligation that is not

subject to Section 542’s discharge or the stay and, more specifically, that Defendants’ use of Fresh

Start Funding’s forms and processes to accomplish this is legally effective. Accordingly,

Defendants’ counterclaims fall squarely within Section 106(a)’s abrogation of sovereign

immunity: they seek an order on an issue relating to the application of Section 542 to the United

States Trustee while acting in its regulatory capacity. The UST’s sovereign immunity argument

therefore fails.

        B. By Filing This Adversary Proceeding against Defendants Challenging their
           Practice of Bifurcating Chapter 7 Cases, the UST Has Waived Sovereign
           Immunity as to Defendants’ Counterclaims.

        Even if Defendants’ counterclaims fall—in whole or in part—outside of the statutory

abrogation of sovereign immunity contained in Section 106, the UST has waived its sovereign

immunity by suing Defendants to invalidate their bifurcation practice. By broadly invoking the

Court’s subject-matter jurisdiction and consenting to the entry of a judgment against it in this




                                              Page 4
miscellaneous proceeding, the UST waived its right to assert sovereign immunity as a bar against

Defendants’ counterclaims for declaratory relief on related issues.

       The Ninth Circuit has considered this “sue and be sued” waiver of sovereign immunity in

the context of the sovereign immunity enjoyed by states. In In Re Pegasus Gold Corp., 394 F.3d

1189 (9th Cir. 2005), the court noted that a state’s sovereign immunity “is not absolute, however,

and ‘a State may waive its sovereign immunity by consenting to suit.’” Id. at 1195 (quoting Coll.

Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666, 670 (1999)). The

Pegasus Gold court went on to note that “[w]aiver will generally exist where the State either

voluntarily invokes jurisdiction or makes a clear declaration that it intends to submit itself to

jurisdiction.” Id. (citing College Savings Bank, 527 U.S. at 675-76).

       The UST’s consent to jurisdiction in this matter could not be more clear: “[t]he United

States Trustee consents to adjudication and entry of final orders and judgments by the Bankruptcy

Court for any and all matters arising in, or relating to, this adversary [sic] proceeding.” Complaint,

¶ 6. In its broadest (but explicit) terms, the UST consented to this Court exercising jurisdiction

over any and all issues relating to the positions taken by the UST in this proceeding. And where,

as here, the UST has voluntarily invoked this Court’s jurisdiction, it cannot thereafter reassert it as

a bar. While it is true that the scope of a voluntary waiver is still technically at issue, fundamental

issues of fairness militate against drawing absurdly fine distinctions to argue, for example, that

two sides of a coin are not related because one is “heads” and one is “tails.” There can be no

reasonable argument that Defendants’ counterclaims fail to relate to the issues asserted by the

UST.

       In its complaint, the UST has identified five chapter 7 cases where Defendants bifurcated

their engagements to offer debtors post-petition installment terms on attorney fees. The UST




                                                Page 5
challenges these arrangements on a number of fronts, invoking several Code provisions and Rules:

Sections 329, 526, 528 and 707, and Rules 2016 and 2017; and, as noted above, all built on a

foundational argument implicating Section 542. The UST seeks an order invalidating the five

debtors’ fee agreements and directing Defendants to disgorge all fees, further sanctions and

penalties, and a going-forward injunction.

       After the five chapter 7 cases at issue were filed, Defendants adopted new engagement

agreements and court disclosures promulgated by Fresh Start Funding, a national company with

which Defendants contracted to provide working capital financing and payment management

services for bifurcated chapter 7 cases. In August, Defendants filed three bifurcated chapter 7 cases

using these improved forms and processes.

       The question for this Court is whether Defendants counterclaims for declaratory relief

concerning their current use of Fresh Start Funding’s forms and recommended processes for

bifurcating chapter 7 cases are sufficiently “related to” the UST’s arguments that bifurcation is

ineffective in creating an enforceable post-petition obligation, and its request for a permanent

injunction against Defendants. The answer, of course, is “yes.” The UST argues that Defendants

cannot legally bifurcate chapter 7 engagements and seeks to enjoin them from trying, and

Defendants seek a declaration from the Court that their current practice of doing so is consistent

with the law, and should not be enjoined. “Heads” and “tails,” perhaps, but two sides of the same

coin. The UST’s Motion should be denied.

       C. Defendants’ Counterclaims Present an Actual Case and Controversy that Is Ripe
          for Decision, because They Currently Have Three Bifurcated Chapter 7 Cases
          Pending Before this Court that Were Filed Using FSF’s Program.

       The UST incorrectly characterizes Defendants’ counterclaims as presenting hypothetical

issues that fail to create a justiciable controversy. As noted above, Defendants counterclaims are

not hypothetical; they have filed three bifurcated chapter 7 cases using the forms and processes


                                               Page 6
promulgated by Fresh Start Funding, and there is no reason to conclude that the UST’s fundamental

arguments about bifurcation are not also implicated in these later-filed cases.2

       The United States Supreme Court has taken a practical approach to the intersection of

declaratory relief and the “case and controversy” requirement:

               The difference between an abstract question and a "controversy"
       contemplated by the Declaratory Judgment Act is necessarily one of degree, and it
       would be difficult, if it would be possible, to fashion a precise test for determining
       in every case whether there is such a controversy. Basically, the question in each
       case is whether the facts alleged, under all the circumstances, show that there is a
       substantial controversy, between parties having adverse legal interests, of sufficient
       immediacy and reality to warrant the issuance of a declaratory judgment. See Aetna
       Life Ins. Co. v. Haworth, 300 U.S. 227, 239-242.
Maryland Cas. Co. v. Pac. Coal & Oil Co., 312 U.S. 270, 273.

       The fundamental nature of declaratory judgment is that a party may seek the remedy

proactively without waiting for the opposing party to take an adverse action where it is sufficiently

clear that the parties’ positions are opposed and that the current situation presents real and present

risks of harm to the party seeking relief. It could not be clearer that the present situation satisfies

the justiciability requirement where a) the UST has sued Defendants challenging their recent

bifurcation practice on broad legal grounds, b) Defendants have counterclaimed seeking

declaratory relief that their current bifurcation practice is allowable on those same, broad legal

grounds, and, c) the “current” practice about which relief is sought has actually been implemented

by filing cases and thereby subjecting Defendants to the risk of the same UST claims for voiding

agreements, disgorging fees, having sanctions imposed, and being subjected to an injunction.




2
 The three cases are In re Muyoma, Case No. 20-12199-TWD, In re Sanders, Case No. 20-
41963-MJH, and In re McAlister, Case No. 20-41966-MJH.

                                                Page 7
          There is a real, justiciable controversy here, and not a hypothetical claim for what amounts

to an advisory opinion. The UST’s position on this issue is incorrect, and its Motion should be

denied.

III.      CONCLUSION

          The UST cannot consent to this Court’s jurisdiction to adjudicate its claims against

Defendants, and then try to use sovereign immunity to shield itself from Defendants’ reciprocal

claims for declaratory relief. The issues fall within Congress’s statutory abrogation of sovereign

immunity, but even if they do not, the issues clearly fall within the broad consent to jurisdiction

voluntarily given by the UST. And the issues presented by Defendants’ counterclaims are real, and

justiciable. The UST’s Motion should be denied.

RESPECTFULLY SUBMITTED this 27th day of August 2020.

 /s/ Thomas McAvity                                  /s/ Daniel E. Garrison
 Thomas McAvity                                      Daniel E. Garrison, AZ Bar No. 021495
 Northwest Debt Relief Law Firm                      Admitted pro hac vice
 Correspondence Address:                             Protego Law, PLLC
 1312 Main Street                                    1805 N. Scottsdale Rd., Ste. 100
 Vancouover, WA 98660                                Tempe, AZ 85281
 tom@nwdrlf.com                                      Tel: (480) 504-6840
                                                     dan@protegolaw.com




                                                Page 8
